 



EXHIBIT 10.1
Summary of Material Terms of Employment
R.A. (Al) Walker
Senior Vice President, Finance and Chief Financial Officer
(Effective September 6, 2005)

      Position:  
Senior Vice President, Finance and Chief Financial Officer
   
 
Base Salary:  
$425,000
   
 
2005 Bonus Target:  
85% of Base Salary under Company’s Annual Incentive Plan
   
 
Equity Grants:  
- 23,000 shares of Restricted Stock to be granted under Company’s 1999 Stock
Incentive Plan; to vest in four equal installments on the anniversary date of
the grant*
   
 
   
- 25,000 Non-Qualified Stock Options to be granted under Company’s 1999 Stock
Incentive Plan; to vest in two equal installments on the second and fourth
anniversaries of the grant*
   
 
   
- Will also be eligible for 2005 annual grant under Company’s
1999 Stock Incentive Plan
   
 
Other:  
Eligible for:
   
 
   
- Key Employee Change of Control Contract,*
   
 
   
- Director and Officer Indemnification Agreement,* and
   
 
   
- the same benefits provided to other executive officers of the Company
 

* Form of agreement previously filed with Securities and Exchange Commission.

